Exhibit 10.5

--------------------------------------------------------------------------------

REPAIR SERVICES AGREEMENT

between

JABIL GLOBAL SERVICES, INC

and

Quantum Corporation

--------------------------------------------------------------------------------

Table of Contents

Page

1

Definitions

1

2

List of Schedules

4

3

Services

4

3.1

Testing

5

3.2

Packaging and Shipping

5

3.3

Items to be Supplied by Quantum

5

3.4

Items to be Supplied by Jabil

5

3.5

Materials Procurement

5

4

Warranty

5

4.1

Jabil Warranty

5

4.2

Breach of Warranty

6

4.3

Limitation of Warranty

6

5

Limitation of Damages

7

6

Delivery, Risk of Loss and Payment Terms

8

6.1

Payment

8

6.2

Taxes

8

7

Import and Export

8

8

Change Orders, Rescheduling and Cancellation

9

9

Service Increases

9

10

Treatment of Excess, Surplus and Obsolete Inventory

9

11

Termination Charges

9

12

Duty to Mitigate Costs

10

13

Term

10

14

Termination

1

14.1

Termination for Cause

10

14.2

Termination for Bankruptcy/Insolvency

11

14.3

Termination Consequences

11

14.4

Physical Inventory

11

14.5

Loaned Equipment

11

14.6

Legal Proceedings

11

15

Confidentiality

12

15.1

Confidentiality Obligations

12

15.2

Term and Enforcement

12

15.3

Return of Proprietary Information and Technology

12

16

Intellectual Property Rights; Assignment

12

16.1

Jabil Existing Technology

12

16.2

Jabil Created Technology

12

17

Indemnification

13

18

Relationship of Parties

14

19

Insurance

14

20

Force Majeure

14

21

Miscellaneous

15

21.1

Notices

15

21.2

Attorneys' Fees and Costs

16

21.3

Amendment

16

21.4

Partial Invalidity

16

21.5

Monies

16

21.6

Entire Agreement

16

21.7

Binding Effect

17

21.8

Waiver

17

21.9

Captions

17

21.1

Construction

17

21.11

Section References

17

21.12

Business Day

17

21.13

Governing Law and Dispute Resolution

17

21.14

Other Documents

18

21.15

Counterparts

18

--------------------------------------------------------------------------------

REPAIR SERVICES AGREEMENT

        This Repair Services Agreement (this “Agreement”) is entered into by and
between Jabil Global Services Inc. (“Jabil”), a Florida corporation, with an
address at 4601 Cromwell Avenue, Memphis, TN 38118 and its wholly owned
subsidiaries and Affiliates, and Quantum Corporation, a Delaware corporation
(“Quantum”), having its principal place of business at 501 Sycamore Street,
Milpitas, California 95035 and its wholly owned subsidiaries and Affiliates. 
Jabil and Quantum are referred to in this Agreement as “Party” or “Parties”.

RECITALS

        A.   Jabil is in the business of providing repair, testing,
refurbishment, packaging, shipping  and RMA fulfillment services for circuit
boards, electronic assemblies, subassemblies, systems and subsystems.

        B.   Quantum is in the business of designing, developing, distributing,
marketing and selling products containing circuit boards, electronic assemblies,
subassemblies, systems and subsystems.

        C.    Whereas, the Parties desire that Jabil repair, test, refurbish,
package and ship the circuit boards, electronic assemblies, subassemblies,
systems and subsystems as set forth in this Agreement.

        NOW, THEREFORE, in consideration of the foregoing and the mutual
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Parties agree as
follows:

TERMS

1.       Definitions.  In addition to terms defined elsewhere in this Agreement,
the capitalized terms set forth below shall have the following meaning:

          1.1   "Affiliate" means with respect to a Person, any other Person
which directly or indirectly controls, or is controlled by, or is under common
control with, the specified Person or an officer, director or 10% or more
shareholder of the specified Person, including without limitation the parent or
parents of the specified Person.  For purposes of the preceding sentence,
"control" of a Person shall mean the possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of such
Person, or direct or indirect ownership (beneficially or of record) of, or
direct or indirect power to vote, 5% or more of the outstanding shares of any
class of capital stock of such Person (or in the case of a Person that is not a
corporation, 5% or more of any class of equity interest).\

          1.2   "Approved Vendor List" means the written list of third party
suppliers or contractors of materials, parts and components utilized by Jabil in
the manufacture and assembly of the Products hereunder, which have been supplied
or approved by Quantum.

--------------------------------------------------------------------------------

*****Confidential treatment has been requested for omitted portions.

1.

--------------------------------------------------------------------------------

          1.3   "Components Supplied by Quantum" means those components or
materials that Quantum provides, directly or indirectly, to Jabil to be
incorporated into the Product.

          1.4   "Electronic Exchange"  shall mean the exchange of information
using, electronic data interchange, internet or web based applications, or any
other emerging business to business applications.

          1.5   “End of Life Buys”  shall mean a purchase by Jabil, as required
by Quantum, of materials, components or other items due to the phase out of
manufacture of such items.

          1.6   "Effective Date" shall mean the date upon which the terms and
conditions of this Agreement shall become effective by and between the Parties.
The Parties have agreed that the Effective Date of this Agreement shall be the 
______  day of December, 2002.

          1.7    "Improvements and Modifications" shall mean and include any and
all updates, changes, engineering changes, adaptations, enhancements and/or
modifications supplied or approved by Quantum that:  (i) correct any errors or
defects in any of the Products; (ii) improve or enhance the existing functions
of any of the Products; (iii) change any of the functions or add new features or
functions to any of the Products; or (iv) reduce the cost of manufacturing and
assembling any of the Products.

          1.8   “in writing” shall mean written documents, Electronic Exchange
(SEE ABOVE)with phone confirmation, verified faxes and successfully transmitted
e-mails.

          1.9   “Inventory”  shall mean the repair parts, component,
consumables, packaging and other inventory held by Jabil.

          1.10    "Jabil’s Created Technology" shall mean and include any and
all discoveries, inventions, know-how, technical information, procedures,
manufacturing and other processes, software, firmware and technology created,
developed, obtained or reduced to practice by or for Jabil which are:  (i)
incorporated or embodied in any of the Products, including any Improvements or
Modifications thereof; or (ii) used by Jabil in the manufacture or assembly of
any of the Products, or otherwise used in Jabil’s performance of its obligations
under this Agreement.

          1.11    "Jabil's Existing Technology" shall mean and include any and
all discoveries, inventions, know-how, technical information, procedures,
manufacturing and other processes, software, firmware and technology owned by,
or licensed to, Jabil, or otherwise known to the Jabil, as of the Effective Date
of this Agreement that are used by Jabil at any time during the Term in the
manufacture and assembly of the Products under this Agreement.

"Loaned Equipment" means capital equipment (including tools) which is loaned to
Jabil by or on behalf of Quantum to be used by Jabil to perform the Services and
includes all equipment, tools and fixtures purchased specifically for Quantum,
by Jabil, to perform the Services and that are paid for in full by Quantum.  The
loaned Equipment furnished by Quantum to Jabil as of the Effective Date is set
forth on Schedule 3 to this Agreement.

--------------------------------------------------------------------------------

*****Confidential treatment has been requested for omitted portions.

2.

--------------------------------------------------------------------------------

          1.13   "Packaging and Shipping Specifications" shall mean packaging
and shipping Specifications supplied by Quantum to Jabil or otherwise supplied
and/or approved by Quantum.

          1.14   "Person" means any corporation, business entity, natural
person, firm, joint venture, limited or general partnership, limited liability
entity, limited liability partnership, trust, unincorporated organization,
association, government, or any department or agency of any government.

          1.15   "Product(s)" means the Quantum product(s) for  which Jabil
provides Services under this Agreement as identified in Schedule 1 to this
Agreement (or any subsequent Schedule 1 to this Agreement as amended and agreed
to by the parties in writing) including any updates, renewals, modifications or
amendments thereto.

          1.16    “Product Specifications”  means the Product Specifications
supplied by Quantum to Jabil or otherwise supplied and/or approved by Quantum.

          1.17   "Proprietary Information and Technology" means software,
firmware, hardware, technology and know-how and other proprietary information or
intellectual property embodied therein that is known, owned or licensed by and
proprietary to either Party and not generally available to the public, including
plans, analyses, trade secrets, patent rights, copyrights, trademarks,
inventions, fees and pricing information, operating procedures, procedure
manuals, processes, methods, computer applications, programs and designs, and
any processed or collected data. All of the foregoing information shall be
either (a) in written, recorded or other tangible form and labeled at the time
of initial disclosure, as “Proprietary”, “Confidential” or other similar legend;
or (b) oral form and identified as “proprietary” or “confidential” in writing
within thirty (30) days of its disclosure.  The failure to label any of the
foregoing as “confidential” or “proprietary” as set forth above shall mean that
it shall not be treated as Proprietary Information and Technology.

          1.18    “Quantum IT Software and Infrastructure” means the software
and operational IT infrastructure currently used by Quantum in repair the
Products.

          1.19    “Quantum Process IP”  means any Quantum intellectual property
that pertains to the process for repair of the Products.

          1.20   "Services" means the services performed by Jabil under this
Agreement which shall include but not be limited to repair, testing,
refurbishment, shipping and packaging services as more specifically set forth in
the Schedules that are attached to this Agreement or will be attached to this
Agreement from time to time by mutual written agreement between the Parties.

          1.21   "Service Forecast" means the monthly forecast provided to Jabil
by Quantum, in writing, of future Service requirements for a nine (9) month
rolling period.

--------------------------------------------------------------------------------

*****Confidential treatment has been requested for omitted portions.

3.

--------------------------------------------------------------------------------

          1.22   "Service Location(s)" means the location(s) at which Jabil will
provide the Services as agreed from time to time in writing between the
Parties.  The initial Service Location shall be the facility located at Plot 55,
Bayan Lepas Industrial Zone, 11900 Penang, Malaysia.

          1.23   "Service Specifications" means the Service Specifications
supplied by Quantum to Jabil or otherwise supplied and/or approved by Quantum. 
Specifications may be amended from time to time by amendments in the form of
written engineering change orders agreed to by the Parties.

          1.24   "SOW" shall mean the statement of work for each of the Services
set forth in any Schedule 2 to this Agreement, as amended in writing from time
to time upon mutual agreement of the Parties.

          1.25   “Specifications" shall mean Quantum's specification for repair
services, as supplied or approved by Quantum and delivered to Jabil in writing
as of the Effective Date and/or from time to time during the term of this
Agreement, including but not limited to written waivers to previously agreed
specifications that are issued by Quantum, at its sole discretion during the
term of this Agreement.

          1.26   “Subsidiary(ies)”  means any corporation, partnership, joint
venture, limited liability entity, trust, association or other business entity
of which a Party or one or more of its Subsidiaries, owns or controls more than
50% of the voting power for the election of directors, managers,  partners,
trustees or similar parties.

          1.27   "Test Procedures" shall mean testing Specifications, standards,
procedures and parameters supplied by Quantum to Jabil or as otherwise supplied
and/or approved by Quantum.

          1.28   "Unique Components" means those non-standard components or
materials procured exclusively for incorporation into the Product.

          1.29   “Workmanship" shall mean that standard of care used by Jabil to
repair the Products in accordance with the Specifications.

2.        List of Schedules.    This Agreement includes the following Schedules
describing the Services to be provided under this Agreement, which are hereby
incorporated in this Agreement and made a part of this Agreement:

                    Schedule 1 – Products & Pricing

                    Schedule 2 – Scope of Work

                    Schedule 3 – Loaned Equipment

                    Schedule 4 – Shipping Terms

3.        Services    Quantum hereby authorizes Jabil to perform the Services
(directly or, if agreed by the parties, through an Affiliate) as set forth in
this Agreement. Jabil agrees to use commercially reasonable efforts to perform
the Services under this Agreement. Jabil shall provide the Services described in
this Agreement at the Service Location(s) unless specifically agreed to by
Quantum.

--------------------------------------------------------------------------------

*****Confidential treatment has been requested for omitted portions.

4.

--------------------------------------------------------------------------------

          3.1   Testing.  Jabil will test the Product in accordance with the
Test Procedures.  Quantum shall be solely responsible for the sufficiency and
adequacy of the Test Procedures and shall hold Jabil harmless for any claim
arising therefrom.

          3.2   Packaging and Shipping.  Jabil will package and ship the Product
in accordance with Packaging and Shipping Specifications.  Quantum shall be
solely responsible for the sufficiency and adequacy of the Packaging and
Shipping Specifications and shall hold Jabil harmless for any claim arising
therefrom.

          3.3   Items to be Supplied by Quantum.  Unless otherwise agreed in the
SOW, Quantum shall supply to Jabil, according to the terms and conditions
specified herein, Quantum Proprietary Information and Technology and, if
applicable, the Loaned Equipment, Components Supplied by Quantum and Unique
Components necessary for Jabil to perform the Services. Quantum will also
provide to Jabil all Service Specifications, Test Procedures, Packaging and
Shipping Specifications, Product Specifications, approved vendor listings,
material component descriptions (including approved substitutions), service
requirements, and any other specifications necessary for Jabil to perform the
Services.  Quantum shall be solely responsible for delay in delivery, defects
and enforcement of warranties related to the Loaned Equipment, Components
Supplied by Quantum and Unique Components and shall hold Jabil harmless for any
claim arising therefrom.  Jabil hereby acknowledges and agrees that, as of the
Effective Date of this Agreement, there are no Components Supplied by Quantum or
Unique Components that are required for Jabil to perform the Services under this
Agreement.

          3.4   Items to be Supplied by Jabil.  Jabil will provide required
technology, capacity, labor, transportation logistics, component parts, systems
and facilities necessary for Jabil to perform the Services.

          3.5   Materials Procurement.  Jabil shall procure all materials, parts
and components required for the performance of the Services under this Agreement
from suppliers on Quantum's Approved Vendor List, as furnished to Jabil by
Quantum, in accordance with the Service Forecast furnished by Quantum to Jabil
under this Agreement.  Quantum shall use commercially reasonable efforts to make
Jabil the beneficiary of any and all existing Quantum supplier contracts for the
procurement and supply of all such materials, parts and components.  Jabil will
establish minimum and maximum Inventory levels and location based upon the
Service Forecast.

4.        Warranty.

          4.1   Jabil Warranty.  Jabil warrants that all of the Services
performed by Jabil under this Agreement shall conform to all applicable
Specifications and shall be free from defects in Workmanship for a period of
ninety (90) days (unless otherwise specified in the SOW) from the date any
repaired Product is initially delivered to Quantum or to Quantum's designated
carrier ("Warranty Period").  In addition, Jabil shall use commercially
reasonable efforts to assure that vendor warranties with respect to all
materials, parts and components used in any of the repair Products extend for
the benefit of Quantum regardless of any such warranty.

--------------------------------------------------------------------------------

*****Confidential treatment has been requested for omitted portions.

5.

--------------------------------------------------------------------------------

          4.2   Breach of Warranty.  In the event of any breach by Jabil of the
warranty set forth in Section 4.1 above, the parties' respective rights and
obligations, and the remedies available to Quantum, shall be in accordance with
Jabil’s standard return material authorization process and procedure ("RMA"),
Jabil shall either repair or replace, in its sole discretion, any Product that
contains a defect caused by a breach of the warranty set forth in Section 4.1
above provided that the Product is received within thirty (30) days following
the end of any applicable Warranty Period (“RMA Product”).  If Quantum desires
to return a Product based on a claim of breach of the warranty set forth in
Section 4.1 above, Quantum shall request an RMA number from Jabil.  Upon
issuance by Jabil of an RMA number, Quantum shall send the alleged defective
Product DDP (INCOTERMS 2000) to Jabil’s designated repair facility, and specify
the Jabil assigned RMA number.  Quantum shall pay all shipping, transportation,
insurance and freight forwarding costs incurred in connection with the shipment
of all such defective Products to Jabil’s repair facility.  Jabil shall analyze
any such RMA Product and:

 

(a) in the event a breach of warranty is found (“Defect”), then Jabil shall:

(i)  repair or replace the RMA Product within twenty (20) business days of
receipt by Jabil of the RMA Product and all required associated documentation;

(ii)  reimburse Quantum for the reasonable cost of transporting the RMA Product
to the designated repair facility;

(iii)  deliver the repaired RMA Product or its replacement, DDP (INCOTERMS 2000)
to Quantum’s designated destination or as otherwise set forth in the SOW; and

(iv)  bear all shipping, transportation, insurance and freight forwarding costs
incurred in connection with the shipment of all repaired RMA Products, or their
replacements, to Quantum’s designated destination.

 

 

 

(b) if no such Defect is found, then Quantum shall:

(i)  reimburse Jabil for all fees, costs and expenses incurred to attempt a
repair or replacement of the non-Defective RMA Product; and

(ii)  bear responsibility for all transportation costs to and from Jabil’s
designated repair facility.

 

 

 

--------------------------------------------------------------------------------

*****Confidential treatment has been requested for omitted portions.

6.

--------------------------------------------------------------------------------

          4.3   Limitation of Warranty.  THE REMEDY SET FORTH IN SECTION 4.2
ABOVE SHALL BE QUANTUM'S SOLE AND EXCLUSIVE REMEDY FOR A BREACH OF JABIL'S
WARRANTY, AS SET FORTH IN SECTION 4.1 ABOVE.  THE WARRANTY SET FORTH IN SECTION
4.1 ABOVE IS IN LIEU OF, AND JABIL EXPRESSLY DISCLAIMS, AND QUANTUM EXPRESSLY
WAIVES, ALL OTHER WARRANTIES WITH RESPECT TO ANY AND ALL REPAIRED PRODUCTS OF
ANY KIND WHATSOEVER WHETHER EXPRESS, IMPLIED, STATUTORY, ARISING BY COURSE OF
DEALING OR PERFORMANCE, CUSTOM, USAGE IN THE TRADE, OTHERWISE OR PURSUANT TO ANY
OTHER PROVISION OF THIS AGREEMENT OR ANY OTHER COMMUNICATION, INCLUDING ANY
WARRANTY OF MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE OR
MISAPPROPRIATION OR INFRINGEMENT OF ANY RIGHT, TITLE OR INTEREST OF QUANTUM OR
ANY THIRD PARTY (INCLUDING WITHOUT LIMITATION ANY INTELLECTUAL PROPERTY
INTEREST), PROVIDED THAT THIS WARRANTY DISCLAIMER SHALL NOT BE INTERPRETED TO
LIMIT OR EXPAND THE SCOPE OF JABIL'S INDEMNIFICATION AS SET FORTH IN SECTION 17
BELOW.  QUANTUM UNDERSTANDS AND AGREES THAT IT SHALL HAVE FULL AND EXCLUSIVE
LIABILITY WITH RESPECT TO ANY PRODUCT DESIGN LIABILITY, AND DAMAGE TO PERSON OR
PROPERTY OWING TO IMPROPER DESIGN OF ANY OF THE PRODUCTS.  NO ORAL OR WRITTEN
STATEMENT BY JABIL, ITS AGENTS OR EMPLOYEES SHALL CONSTITUTE OR CREATE A
WARRANTY OR EXPAND THE SCOPE OF ANY WARRANTY UNDER THIS AGREEMENT, UNLESS
OTHERWISE SPECIFICALLY AGREED IN WRITING BY JABIL.

          JABIL'S WARRANTY SHALL NOT APPLY TO ANY PART OF THE PRODUCT UPON WHICH
JABIL DID NOT PROVIDE SERVICES UNDER THIS AGREEMENT OR ANY PRODUCT JABIL
DETERMINES TO HAVE BEEN SUBJECTED TO TESTING FOR OTHER THAN SPECIFIED ELECTRICAL
CHARACTERISTICS OR TO OPERATING AND/OR ENVIRONMENTAL CONDITIONS IN EXCESS OF THE
MAXIMUM VALUES ESTABLISHED IN APPLICABLE SPECIFICATIONS, OR TO HAVE BEEN THE
SUBJECT OF MISHANDLING, ACCIDENT, MISUSE, NEGLECT, IMPROPER TESTING, IMPROPER OR
UNAUTHORIZED REPAIR, ALTERATION, DAMAGE, ASSEMBLY, PROCESSING OR ANY OTHER
INAPPROPRIATE OR UNAUTHORIZED ACTION OR INACTION, BY ANY PARTY, THAT ALTERS
PHYSICAL OR ELECTRICAL PROPERTIES.  THIS WARRANTY SHALL NOT APPLY TO ANY DEFECT
IN THE PRODUCT ARISING FROM ANY DRAWING, DESIGN, SPECIFICATION, PROCESS, TESTING
OR OTHER PROCEDURE, ADJUSTMENT OR MODIFICATION SUPPLIED AND/OR CONTROLLED BY
QUANTUM.

5.        Limitation of Damages

          EXCEPT WITH REGARD TO ANY INDEMNITIES SET FORTH IN THIS AGREEMENT,
UNDER NO CIRCUMSTANCES SHALL EITHER PARTY BE LIABLE TO THE OTHER PARTY OR TO ANY
OTHER PERSON OR ENTITY UNDER ANY CONTRACT, TORT, STRICT LIABILITY, NEGLIGENCE,
OR OTHER LEGAL OR EQUITABLE CLAIM OR THEORY FOR ANY SPECIAL, INCIDENTAL,
CONSEQUENTIAL, OR INDIRECT DAMAGES, LOSS OF GOODWILL OR BUSINESS PROFITS, LOST
REVENUE, WORK STOPPAGE, DATA LOSS, COMPUTER FAILURE OR MALFUNCTION, OR FOR ANY
AND ALL OTHER DAMAGES, LOSS, OR EXEMPLARY OR PUNITIVE DAMAGES WHETHER SUCH PARTY
WAS INFORMED OR WAS AWARE OF THE POSSIBILITY OF SUCH LOSS OR DAMAGE.  THE
FOREGOING SHALL NOT EXCLUDE OR LIMIT EITHER PARTY’S LIABILITY FOR DEATH OR
PERSONAL INJURY RESULTING FROM ITS NEGLIGENCE TO THE EXTENT THAT SUCH LIABILITY
CANNOT BY LAW BE LIMITED OR EXCLUDED.

--------------------------------------------------------------------------------

*****Confidential treatment has been requested for omitted portions.

7.

--------------------------------------------------------------------------------

6.        Delivery, Risk of Loss and Payment Terms.  All repaired Products shall
be delivered in accordance with, and the parties shall allocate responsibility
for shipping, transportation, risk of loss, insurance and freight forwarding
charges applicable to the shipment of all such repaired Products in accordance
with the applicable INCOTERMS set forth on Schedule 4 to this Agreement, which
shall also define which party shall act as the importer and exporter of record
of those repaired Products.  The parties may agree in writing on other shipping
terms, provided that such agreement is approved in writing by an officer of each
of the parties.  Jabil’s liability to Quantum for any insurable loss of or any
damage to any Products of Quantum while on Jabil’s premises shall be the net
book value of such product (for non-defective product - determined by book value
provided to Jabil by Quantum and for defective product - determined by book
value provided to Jabil by Quantum less a mutually agreed deduction for the
defect).  Net book value shall in no event exceed $500 per unit

          6.1   Payment.  Jabil shall invoice Quantum for all Services performed
under this Agreement in accordance with prices set forth on Schedule 1 to this
Agreement (a) monthly, (b) in accordance with the SOW, or (c) as otherwise
agreed by the parties in writing.  Payment of all invoices shall be net *****
days from date of invoice.  Payment to Jabil shall be in U.S. dollars and in
immediately available funds. Jabil shall apply a 1% charge for undisputed
payables outstanding after ***** days.  In the event of any good faith dispute
between the parties related to charges on Jabil’s invoices, Quantum shall pay
all undisputed amounts, and the parties shall use their best efforts to resolve
such dispute as expeditiously as possible but in no event more that ***** days
from the applicable invoice due date.  The time for payment of such disputed
portion of an invoice shall be extended, and no service charge under this
section shall accrue during such ***** day period with respect to the amount in
dispute.  In the event that the parties cannot resolve the dispute within such
***** day period, the parties shall comply with the dispute resolution procedure
set forth in Section 21.13 below.

          6.2   Taxes.  Quantum shall be responsible for all federal, foreign,
state and local sales, use, excise and other taxes (except taxes based on
Jabil’s income), all delivery, shipping, and transportation charges and all
foreign agent or brokerage fees, document fees, custom charges and duties.

7.        Import and Export.  Except as otherwise provided in the SOW, each
party shall comply with all import and export laws and regulations applicable to
it as the exporter of record and/or importer of record of any of the repaired
Products in accordance with the INCOTERM applicable to the supply and delivery
of that Product.  Also without limiting the generality of this Section 7,
Quantum shall be responsible for obtaining any required import or U.S. export
licenses necessary for Jabil to ship Product, including certificates of origin,
manufacturer's affidavits, and U.S. Federal Communications Commission’s
identifier, if applicable and any other licenses required under U.S. or foreign
law.  Neither party shall export, re-export, resell or transfer, or otherwise
ship or deliver any Product, assembly, component or any technical data or
software which violate any export controls or limitations imposed by the United
States or any other governmental authority, or to any country for which an
export license or other governmental approval is required at the time of export
without first obtaining all necessary licenses and approvals and paying all
duties and fees.  Quantum shall provide Jabil with all licenses, certifications,
approvals and authorizations for which Quantum is responsible under Section 6
above or this Section 7 in order to permit Jabil to comply with all import and
export laws and regulations for the shipment and delivery of the Product.  Each
party shall also be responsible for complying with any legislation or
regulations governing the importation of the Product into the country of
destination for which that party is the importer of record as provided in the
SOW, and for payment of any duties thereon.

--------------------------------------------------------------------------------

*****Confidential treatment has been requested for omitted portions.

8.

--------------------------------------------------------------------------------

8.        Change Orders, Rescheduling and Cancellation.  Quantum may, in
writing, request a change in  components, Services, or the SOW at any time. 
Jabil will analyze the requested change and provide Quantum with an assessment
of the effect that the requested change will have on cost, manufacturing,
scheduling, delivery and implementation.  Quantum will be responsible for all
costs associated with any accepted changes.  Any such change shall be documented
in a written change order and shall become effective only upon mutual written
agreement of both Parties to the terms and conditions of such change order,
including changes in time required for performance, cost and applicable delivery
schedules.

9.        Service Increases.  Subject to the provisions of Schedule 2 to this
Agreement, Quantum may, in writing, request increases in the volume of Services
for an outstanding Service Forecast in writing at any time.  Jabil will analyze
the request and determine if it can meet the requested increase.  If Jabil can
satisfy the requested increase it will provide Quantum with a schedule setting
forth the expected completion date of the changed services.  If Jabil is unable
to satisfy or comply with Quantum's requested increase, Jabil will provide the
reasons preventing Jabil from satisfying the requested increase.   Any such
change shall be documented in writing and shall become effective only upon
mutual written agreement of both Parties to the terms and conditions of such
change, including changes in time required for performance, cost and applicable
delivery schedules.

10.        Treatment of Excess, Surplus and Obsolete Inventory.  In the event
that Jabil determines that it is holding Inventory in excess of 90 days usage,
or if Jabil determines that it is holding Inventory that is obsolete, either of
which is due in part to Quantum or the suppliers' decisions or actions,
including but not limited to: change in support strategy, termination of
contract, reduction of services, forecasting errors, or End of Life Buys then
Jabil shall have the right, in its sole discretion, to either (a) exhaust
existing Inventory or (b) require that Quantum or the suppliers purchase the
Inventory at Jabil’s cost plus the margin as agreed to in the SOW or as
otherwise agreed to by the parties in writing.  The Parties agree to review and
reconcile the status of  the Inventory on a quarterly basis.

11.        Termination Charges.  Upon termination, expiration or cancellation of
this Agreement for any reason other than by Quantum for Cause in accordance with
Section 14.1 below, Jabil shall submit to Quantum Jabil's written claim for
termination/cancellation charges within 60 days from the effective date of such
termination or cancellation for materials, components, equipment or any other
costs incurred by Jabil on Quantum’s behalf.  Jabil's claim shall be based upon
costs incurred by Jabil up to and including the date of termination, expiration
or cancellation (“Termination Effective Date”).  Jabil will provide to Quantum
all information necessary to confirm the costs and expenses sustained by Jabil
due to termination, expiration or cancellation.  To the extent that Jabil cannot
mitigate its costs as specified below, upon cancellation, expiration or
termination for any reason, Quantum's obligation shall be to pay the charges
claimed by Jabil as follows.

--------------------------------------------------------------------------------

*****Confidential treatment has been requested for omitted portions.

9.

--------------------------------------------------------------------------------

            11.1    The applicable price as provided on Schedule 1 to this
Agreement for the Services which Jabil has completed prior to the Termination
Effective Date for which payment has not been made.

            11.2    Reimbursements for material acquisition costs, for all
Inventory at the time of Termination Effective Date which were purchased
pursuant to Service Forecasts at Jabil’s cost.

            11.3    Jabil's reasonable cancellation costs incurred for any
materials, components, equipment subcontracted items or any other items that
Jabil had on order on behalf of Quantum on the Termination Effective Date
pursuant Service Forecasts.

            11.4    Except in the event of termination due to Jabil’s default
under this Agreement, depreciation on equipment idle up to six months after the
Termination Effective Date.

            11.5    An amount equal to Jabil's net book value, as of the
Termination Effective Date, of equipment or tooling purchased by Jabil
specifically for the repair, test, design, or packaging of Product and any other
Services rendered or costs incurred by Jabil under this Agreement.  All goods
for which Quantum shall have paid the amount specified in this Section 11.5
shall be held by Jabil for Quantum’s account and Quantum may arrange for its
acquisition of them on AS-IS, WHERE-IS basis.

12.        Duty to Mitigate Costs.  Both Parties shall, in good faith, undertake
reasonable measures to mitigate the costs of termination, expiration or
cancellation.  Jabil shall make reasonable efforts to cancel all applicable
component and material purchase orders and reduce the Inventory through return
for credit programs or allocate such components and materials for alternate
Quantum programs if applicable, or other customer orders provided the same can
be used within thirty (30) days of the termination date. Quantum shall assist
Jabil with the cancellation of component and material orders and to reduce the
Inventory through return for credit programs or through allocating such
components and materials for alternate Quantum programs if applicable.

13.        Term. This Agreement has a term of one (1) year from the Effective
Date and until terminated by either Party in a manner set forth in Section 14
below.  Notwithstanding the foregoing, Sections 4.1, 4.2, 4.3, 5, 6, 7, 10, 11
above, this Section 13, and Sections 14, 15, 17, and 21 below shall survive the
expiration or termination of this Agreement.

14        Termination. This Agreement may be terminated as follows:

           14.1   Termination for Cause.  Either party may terminate this
Agreement based on the material breach by the other party  of the terms of this
Agreement, provided that such party  provides  written notice setting forth the
nature of the breach at least thirty (30) days (10 days for any failure to pay
any amount when due) prior to the intended termination date. During such time
the defaulting party may cure the alleged breach and if such breach is cured
within such thirty (30) day (or 10 day) period, no termination will occur and
this Agreement will continue in accordance with its terms.  If such breach shall
not have been cured, termination shall occur upon the termination date set forth
in such notice.

--------------------------------------------------------------------------------

*****Confidential treatment has been requested for omitted portions.

10.

--------------------------------------------------------------------------------

           14.2   Termination for Bankruptcy/Insolvency. Upon the happening of
any of the following events with respect to a Party, this Agreement may be
terminated immediately:

                    14.2.1    The appointment of a receiver or custodian to take
possession of any or all of the assets of a Party, or should a Party make an
assignment for the benefit of creditors, or should there be an attachment,
execution, or other judicial seizure of all or a substantial portion of a
Party's assets, and such attachment, execution or seizure is not discharged
within thirty (30) days.

                    14.2.2    A Party becomes a debtor, either voluntarily or
involuntarily, under Title 11 of the United States Code or any other similar law
and, in the case of an involuntary proceeding, such proceeding is not dismissed
within thirty (30) days of the date of filing.

                    14.2.3    The dissolution or termination of the existence of
a Party whether voluntarily, by operation of law or otherwise.

           14.3   Termination Consequences.  If this Agreement is terminated for
any reason, except due to a material breach by Jabil, Quantum shall not be
excused from performing its obligations under this Agreement with respect to
payment for all monies due Jabil under this Agreement including fees, costs and
expenses incurred by Jabil up to and including the Termination Effective Date.

           14.4   Physical Inventory.  Unless otherwise agreed by the Parties in
writing, a complete physical inventory will be conducted by Jabil or a party
designated by Jabil.  In the event that Jabil terminates this Agreement for
cause Quantum shall pay the cost of the complete physical inventory.

           14.5   Loaned Equipment. Upon the termination, cancellation or
expiration of this Agreement, all Loaned Equipment shall be returned by Jabil to
Quantum, in accordance with Quantum's written instructions.

           14.6   Legal Proceedings.   Notwithstanding anything to the contrary
contained in this Agreement, except for any material breach by either party of
Article 15, each party agrees that, unless otherwise required in order to comply
with deadlines under Applicable Laws, it will not terminate this Agreement, file
an action or institute legal proceedings with respect to any dispute,
controversy, or claim arising out of, relating to, or in connection with this
Agreement until:  (a) the other party has failed to provide a prompt and
effective remedy within the cure period set forth in Article 14.1; (b) it has
given a senior executive of the other party written notice of its grievance; and
(c) it has requested that senior executives for both parties to meet and discuss
the matter in order to consider informal and amicable means of resolution; and
(d) either such meeting failed to occur within five (5) days after such request
or the meeting did not produce a mutually satisfactory resolution of the matter.

--------------------------------------------------------------------------------

*****Confidential treatment has been requested for omitted portions.

11.

--------------------------------------------------------------------------------

15.        Confidentiality.

            15.1   Confidentiality Obligations.  In order to protect both
Parties’ Proprietary Information and Technology the Parties agree that each
Party shall use the same degree of care, but no less than a reasonable degree of
care, as such Party uses with respect to its own similar information to protect
the Proprietary Information and Technology of the other Party and to prevent any
use of Proprietary Information and Technology other than for the purposes of
this Agreement.  This Section 15 imposes no obligation upon a Party with respect
to Proprietary Information and Technology which (a) was known to such Party
before receipt from the disclosing Party; (b) is or becomes publicly available
through no fault of the receiving Party; (c) is rightfully received by the
receiving Party from a third party without a duty of confidentiality; (d) is
disclosed by the disclosing Party to a third party without imposing a duty of
confidentiality on the third party; (e) is independently developed by the
receiving Party without a breach of this Agreement; or (f) is disclosed by the
receiving Party with the disclosing Party’s prior written approval.  If a Party
is required by a government body or court of law to disclose Proprietary
Information and Technology, then such Party agrees to give the other Party
reasonable advance notice so that the other Party may seek a protective order or
otherwise contest the disclosure.

            15.2   Term and Enforcement. The confidentiality obligation set
forth in this Agreement shall be observed during the term of the Agreement and
for a period of five (5) years following the date of disclosure of the
information. Each Party acknowledges that a breach of any of the terms of this
Section 15 may cause the non-breaching Party irreparable damage, for which the
award of damages would not be adequate compensation. Consequently, the
non-breaching Party may institute an action to enjoin the breaching Party from
any and all acts in violation of those provisions.

            15.3   Return of Proprietary Information and Technology.  Upon the
termination, cancellation or expiration of this Agreement all Proprietary
Information and Technology shall, upon written request, be returned to the
respective Party, or at the respective Party’s discretion, destroyed by the
receiving Party.

16.        Intellectual Property Rights; Assignment.

            16.1   Jabil Existing Technology.  Jabil shall retain all right,
title and ownership to any Jabil Existing Technology that is used during
performance of the Services or as part of any other work provided pursuant to
this Agreement or any other related agreement executed by the Parties.

            16.2   Jabil Created Technology.

                      a.   Jabil shall assign, transfer and convey to Quantum
all rights, title and interests in and to that portion of the Jabil Created
Technology that relates directly to the Products.  Quantum hereby grants to
Jabil a worldwide, non-exclusive, fully paid-up, royalty-free right and license
in and to Jabil's Created Technology relating directly to the Products.

--------------------------------------------------------------------------------

*****Confidential treatment has been requested for omitted portions.

12.

--------------------------------------------------------------------------------

                      b.   Jabil shall grant to Quantum a limited,
non-exclusive, transferable, perpetual, worldwide, royalty-free license to use
that portion of Jabil's Created Technology that relates to the processes and
procedures used by Jabil in the performance of the Services under this
Agreement, including, but not limited to, the repair and testing of the
Products.  Quantum shall have the right to use, and to authorize one or more
other Persons to use the Jabil Created Technology licensed to Quantum under this
Section 16.2(b) in the manufacture, assembly and/or repair of the Products.

                      c.   Quantum hereby grants to Jabil a worldwide,
non-exclusive, non-transferable (except for the transfer to a Jabil affiliate or
its embodiment in any manufactured products), fully paid-up, royalty-free right
and license to utilize the Quantum Process IP and Quantum IT Software and
Infrastructure in connection with the repair of products for Quantum and any
other persons, firms, corporations and other entities.

17.        Indemnification.

            17.1   *****.

            17.2    Jabil may employ counsel, at its own expense to assist Jabil
with respect to any such claims, provided that if such counsel is necessary
because Quantum does not assume control of the defense of a claim for which
Quantum is obligated to indemnify Jabil under Section 17.1 above, Quantum shall
bear such expense.  Quantum shall not enter into any settlement that impairs
Jabil's rights or interests without Jabil's prior written approval, which shall
not be unreasonably withheld.  Jabil will provide such assistance and
cooperation as is reasonably requested by Quantum or its counsel in connection
with such indemnified claims.

            17.3   *****.

--------------------------------------------------------------------------------

*****Confidential treatment has been requested for omitted portions.

13.

--------------------------------------------------------------------------------

            17.4    Quantum may employ counsel, at its own expense to assist
Quantum with respect to such claims, provided that if such counsel is necessary
because Jabil does not assume control of the defense of a claim for which Jabil
is obligated to indemnify Quantum under Section 17.3 above, Jabil shall bear
such expense.  Jabil shall not enter into any settlement that impairs Quantum's
rights or interests without Quantum's prior written approval, which shall not be
unreasonably withheld.  Quantum will provide such assistance and cooperation as
is reasonably requested by Jabil or its counsel in connection with such
indemnified claims.

            17.5    *****.

18.        Relationship of Parties.  Jabil shall perform its obligations under
this Agreement as an independent contractor.  Nothing contained herein shall be
construed to imply a partnership or joint venture relationship between the
Parties. The Parties shall not be entitled to create any obligations on behalf
of the other Party, except as expressly contemplated by this Agreement.  The
Parties will not enter into any contracts with third parties in the name of the
other Party without the prior written consent of the other Party.

19.        Insurance.   Each Party will keep its business and properties insured
at all times against such risks for which insurance is usually maintained by
reasonably prudent Persons engaged in a similar business (including insurance
for force majeure events and other hazards, and insurance against liability on
account of damage to Persons or property and insurance under all applicable
workman’s compensation laws).  The insurance maintained shall be in such monies
and with such limits and deductibles usually carried by Persons engaged in the
same or a similar business.

20.        Force Majeure.  Neither Party will be liable for any delay in
performing, or for failing to perform, its obligations under this Agreement
(other than the payment of money) resulting from any cause beyond its reasonable
control including, acts of God; blackouts; power failures; inclement weather;
fire; explosions; floods; hurricanes; tornadoes; earthquakes; epidemics;
strikes; work stoppages; slow-downs; industrial disputes; sabotage; accidents;
destruction of production facilities; riots or civil disturbances; acts of
government or governmental agencies, including changes in law or regulations
that materially and adversely impact the Party; provided that the Party affected
by such event promptly notifies (in no event more than ten (10) business days of
discovery of the event) the other Party of the event.  If the delays caused by
the force majeure conditions are not cured within sixty (60) days of the force
majeure event, then either Party may immediately terminate this Agreement.
Termination of this Agreement pursuant to this Section 21 shall not affect
Quantum’s obligation to pay Jabil, as set forth in this Agreement.

--------------------------------------------------------------------------------

*****Confidential treatment has been requested for omitted portions.

14.

--------------------------------------------------------------------------------

21.        Miscellaneous.

            21.1   Notices. *****.

            All notices, demands and other communications made under this
Agreement shall be in writing and shall be given either by personal delivery, by
nationally recognized overnight courier (with charges prepaid), by facsimile or
Electronic Exchange (with telephone confirmation) addressed to the respective
Parties at the following addresses:

             Notice to Jabil:           
             Jabil Global Services, Inc.
             Penang, Malaysia
             Facsimile: *****
             Attn: *****

             with a copy to:

             Jabil Global Services, Inc.
             4601 Cromwell Avenue
             Memphis, TN  38118
             Facsimile:*****
             Attn: *****

             and

             Jabil Circuit, Inc.
             10560 9th Street North
             St. Petersburg, FL 33716
             Facsimile:*****
             Attn: *****

             Notice to Quantum:
             Quantum Corp.
             10125 Federal Drive  
             Colorado Springs, CO 80908-4508
             Attn: *****

             with a copy to:

             Quantum Corp.
             10125 Federal Dive
             Colorado Springs, CO 80908-4508
             Attn: *****

--------------------------------------------------------------------------------

*****Confidential treatment has been requested for omitted portions.

15.

--------------------------------------------------------------------------------

            21.2   Attorneys' Fees and Costs.  In the event that attorneys' fees
or other costs are incurred to enforce payment or performance of any obligation,
agreement or covenant between the Parties or to establish damages for the breach
of any obligation, agreement or covenant under this Agreement, or to obtain any
other appropriate relief under this Agreement, whether by way of prosecution or
defense, the prevailing Party shall be entitled to recover from the other Party
its reasonable attorneys' fees and costs, including any appellate fees and the
costs, fees and expenses incurred to enforce or collect such judgment or award
and any other relief granted.

            21.3   Amendment. No course of dealing between the Parties to this
Agreement shall be effective to amend, modify, or change any provision of this
Agreement.  This Agreement may not be amended, modified, or changed in any
respect except by an agreement in writing signed by the Party against whom such
change is to be enforced.  The Parties may, subject to the provisions of this
Section 21.3, from time to time, enter into supplemental written agreements for
the purpose of adding any provisions to this Agreement or changing in any manner
the rights and obligations of the Parties under this Agreement or any Schedule
to this Agreement.  Any such supplemental written agreement executed by the
Parties shall be binding upon the Parties.

            21.4   Partial Invalidity.  Whenever possible, each provision of
this Agreement shall be interpreted in such a way as to be effective and valid
under applicable law.  If a provision is prohibited by or invalid under
applicable law, it shall be ineffective only to the extent of such prohibition
or invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement.

            21.5   Monies.  All references to monies in this Agreement shall be
deemed to mean lawful monies of the United States of America.

            21.6   Entire Agreement.  This Agreement, the Schedules and any
addenda attached to this Agreement or referenced in this Agreement, constitute
the complete and exclusive statement of the agreement of the Parties with
respect to the subject matter of this Agreement, and replace and supersede all
prior agreements and negotiations by and between the Parties. Each Party
acknowledges and agrees that no agreements, representations, warranties or
collateral promises or inducements have been made by any Party to this Agreement
except as expressly set forth herein or in the Schedules and any addenda
attached to this Agreement or referenced herein, and that it has not relied upon
any other agreement or document, or any verbal statement or act in executing
this Agreement.  These acknowledgments and agreements are contractual and not
mere recitals.  In the event of any inconsistency between the provisions of this
Agreement and any Schedule and any addenda attached to this Agreement or
referenced herein, the provisions of this Agreement shall prevail unless
expressly stipulated otherwise, in writing executed by the Parties. Pre-printed
language on each Party’s forms, including purchase orders, shall not constitute
part of this Agreement and shall be deemed unenforceable.

--------------------------------------------------------------------------------

*****Confidential treatment has been requested for omitted portions.

16.

--------------------------------------------------------------------------------

            21.7   Binding Effect.  This Agreement shall be binding on the
Parties and their successors and assigns; provided, however, that neither Party
shall assign, delegate or transfer, in whole or in part, this Agreement or any
of its rights or obligations arising under this Agreement (except with regard to
payment of monies) without the prior written consent of the other Party; and
provided further that nothing in this Section 21.7 shall be construed to
restrict or impair the right of any Affiliate of Quantum to require Jabil to
perform the Services specified in this Agreement directly for that Quantum
Affiliate.  Any purported assignment without such consent shall be null and
void.  Quantum acknowledges and agrees that Jabil may be use temporary employees
or contract labor in its performance of the Services.

            21.8   Waiver.  Waiver by either Party of any breach of any
provision of this Agreement shall not be considered as or constitute a
continuing waiver or a waiver of any other breach of the same or any other
provision of this Agreement.

            21.9   Captions.  The captions contained in this Agreement are
inserted only as a matter of convenience or reference and in no way define,
limit, extend or describe the scope of this Agreement or the intent of any of
its provisions.

            21.10   Construction.  Since both Parties have engaged in the
drafting of this Agreement, no presumption of construction against any Party
shall apply.

            21.11   Section References.  All references to Sections or Schedules
shall be deemed to be references to Sections of this Agreement and Schedules
attached to this Agreement, except to the extent that any such reference
specifically refers to another document.  All references to Sections shall be
deemed to also refer to all subsections of such Sections, if any.

            21.12   Business Day.  If any time period set forth in this
Agreement expires upon a Saturday, Sunday or U.S. national, legal or bank
holiday, such period shall be extended to and through the next succeeding
business day.

            21.13   Governing Law and Dispute Resolution.  This Agreement, shall
be governed by, and interpreted in accordance with, the laws of the State of
Delaware, excluding conflicts of laws principles and any application of the U.N.
Convention on Contracts for the International Sale of Goods.  Subject to Section
14.6, any dispute between the parties, relating to the validity, performance,
interpretation or construction of this Agreement shall be resolved in accordance
with Delaware law and in the federal or state courts of Delaware.  The parties
to this Agreement hereby irrevocably consent to the personal jurisdiction of the
federal and state courts in Delaware for the resolution of all disputes under
this Agreement.  Notwithstanding the provisions of this Section 21.13, the
Parties shall have the right to seek relief, including preliminary and permanent
injunctive relief, in any court of competent jurisdiction to prevent the
unauthorized use, misappropriation, disclosure or infringement of any of
intellectual property of the Parties or Confidential Information.

--------------------------------------------------------------------------------

*****Confidential treatment has been requested for omitted portions.

17.

--------------------------------------------------------------------------------

            21.14   Other Documents. The Parties shall take all such actions and
execute all such documents that may be necessary to carry out the purposes of
this Agreement, whether or not specifically provided for in this Agreement.

            21.15   Counterparts. This Agreement may be executed by facsimile
and delivered in one or more counterparts, each of which shall be deemed to be
an original and all of which, taken together, shall be deemed to be one
agreement.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

--------------------------------------------------------------------------------

*****Confidential treatment has been requested for omitted portions.

18.

--------------------------------------------------------------------------------

           IN WITNESS WHEREOF, the Parties have caused this Agreement to be
executed by their duly authorized representatives.

                                                    

JABIL GLOBAL SERVICES, INC.

By: /s/ Chris A.Lewis
Name: Chris A. Lewis,
Title: Chief Financial Officer and President

  

 

QUANTUM CORPORATION

By: /s/Michael J. Lambert
Name: Michael J. Lambert
Title: Executive Vice President and CFO.

  

 

QUANTUM PERIPHERALS (Europe) S.A.

By: /s/ Franco Mazzullo
Name:Franco Mazzullo,
Title: Vice President

[SIGNATURE PAGE TO THE REPAIR SERVICES AGREEMENT]

--------------------------------------------------------------------------------

*****Confidential treatment has been requested for omitted portions.

19.

--------------------------------------------------------------------------------

SCHEDULE 1*****.

--------------------------------------------------------------------------------

*****Confidential treatment has been requested for omitted portions.

20.

--------------------------------------------------------------------------------

SCHEDULE 2*****.

--------------------------------------------------------------------------------

*****Confidential treatment has been requested for omitted portions.

21.

--------------------------------------------------------------------------------

SCHEDULE 3*****.

--------------------------------------------------------------------------------

*****Confidential treatment has been requested for omitted portions.

22.

--------------------------------------------------------------------------------

SCHEDULE 4*****.

--------------------------------------------------------------------------------

*****Confidential treatment has been requested for omitted portions.

23.

--------------------------------------------------------------------------------